In re Frank, Antoinette; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. D, No. 375-992.
Granted. The district court is directed to recall the warrant of execution set for July 15, 2008. The district court’s order requiring relator to file a comprehensive supplemental petition containing all claims for post-conviction relief on June 10, 2008, is modified to allow relator an additional 90 days from that date in which to prepare an amended, substantive application.